     MCGREGOR W. SCOTT
1    United States Attorney
     MATTHEW G. MORRIS
2    MIRA CHERNICK
     Assistant United States Attorneys
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    Telephone: (916) 554-2700
5
6    Attorneys for Plaintiff
     United States of America
7
8                                  IN THE UNITED STATES DISTRICT COURT

9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                    Case No. 2:15-CR-0184 GEB
11
                             Plaintiff,            STIPULATION AND ORDER (PROPOSED)
12                                                 EXCLUDING TIME
               v.
13
      DAVID J. ZAPPA,                              DATE: April 17, 2019
14
                             Defendant.           JUDGE: Hon. Garland E. Burrell, Jr.
15
16
17           Defendant, David J. Zappa, filed a Motion to Compel Discovery on March 1, 2019. A

18   hearing on the Motion was set for March 27, 2019 before the magistrate judge. At that hearing,
19   the parties were ordered to conduct a live demonstration of the Torrential Downpour software on
20
     or before April 30, 2019. The live software demonstration has been scheduled for April 23, 2019.
21
     A further hearing on the Motion to Compel was set for May 14, 2019.
22
23           On March 28, 2019, Defendant filed a Notice withdrawing the Motion to Suppress
24
     Evidence that was then pending before this Court. Defendant further requested that the hearing
25
     on the Motion to Suppress, scheduled for April 5, 2019, be vacated to allow for ongoing
26
     discovery and investigation by the defense. The parties agree that defense counsel will need time
27
28   to prepare with the defense expert for the live software demonstration and will also need time

      Stipulation and [Proposed] Order              -1-                      U.S. v. Zappa, 15-cr-184 GEB
     after the demonstration to consult with the defense expert regarding the results of the
1
2    demonstration and otherwise prepare for trial.

3
             Additionally, the parties agree that the Motion to Compel remains pending through the
4
     date of the hearing set for May 14, 2019.
5
6            Accordingly, IT IS HEREBY STIPULATED by and between plaintiff, United States of
7
     America, and defendant, David J. Zappa, that time under the Speedy Trial Act is excluded
8
     through the hearing on May 14, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) and Local
9
     Code T4 because the period of delay results from a continuance granted by this Court at the
10
11   request of the defense on the basis of the Court’s finding that the ends of justice served by taking

12   such action outweigh the best interest of the public and the defendant in a speedy trial. The

13   parties further stipulate that time under the Speedy Trial Act is excluded through May 14, 2019,
14
     pursuant to 18 U.S.C. § 3161(h)(1)(D) and Local Code E. Nothing in this stipulation and order
15
     shall preclude a finding that other provisions of the Speedy Trial Act dictate that additional time
16
     periods are excludable from the period within which a trial must commence.
17
18                                                 Respectfully submitted,
19
                                                   McGREGOR SCOTT
20                                                 United States Attorney

21   Dated: April 17, 2019                         /s/ Mira Chernick
                                                   MIRA CHERNICK
22                                                 Assistant U.S. Attorney
23
24                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
25
     Dated: April 17, 2019                         /s/ Timothy Zindel
26
                                                   TIMOTHY ZINDEL
27                                                 Assistant Federal Defender
                                                   Attorney for David J. Zappa
28
      Stipulation and [Proposed] Order                -2-                      U.S. v. Zappa, 15-cr-184 GEB
1
                                         ORDER
2
             IT IS SO FOUND AND ORDERED.
3
4
     Dated: April 18, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order     -3-   U.S. v. Zappa, 15-cr-184 GEB
